Title: To George Washington from David Finney, 25 March 1789
From: Finney, David
To: Washington, George



Sir.
Newcastle [Del.] March 25th 1789.

Being prompted with Parental regard, for my Family. Suffer me good and great Sir, to introduce the following remarks, to your generous, & candid perusal, pardon me, when I assure your Excellency, that I am descended from Ancestors, eminently distinguished, for the strictest honor and virtue. from whom I inherited an Estate worth £25,000. In the month of February, 1779. I sold a very considerable landed property, for £40,000. Continental Money on a presumption, and what I thought sound advice, that Congress would redeem their Loan Office Certificates, at half the nominal Sum in Specie, and deposited in the Loan Office, 100,000 Dols. by this Contract I have lost more than £10,000 in Specie, and by other losses, in supporting the sinking Credit of the Currency, emitted for supporting of the War, I have sustained grievous damages, to the diminution of the prospect, which my Family, before the troubles, had reason to expect, of an affluent support. which I hope, will plead my excuse, for so prolix a detail of circumstances and that it will not be thought an intrusion on your Excellency’s

more important concerns. Before the commencement of the War, Governor Penn, was pleased to appoint me Naval Officer for this State, on the resignation of my honored Father, who had long enjoyed that Office. which I held, ’till Governor McKinley, & his Council, deemed it expedient, to confer said Office, on James Booth Esq. their then Secretary. after appointing one of their Members, to inform me, that it was their intention, to renew my Commission, by which degradation, contrary to good faith, and the usage of the American States, since the Revolution, who have continued those in Office, who had conducted themselves with fidelity, And reputation, and steady friends to the Revolution. I have sustained unmerited injury. I have the honor of being, one of the Judges of the Supreme Court, of Delaware, for more than 10 Years. with the Salary of £60 ⅌ Annum. and have pass’d my 60th year, and am blessed in the enjoyment of a good State of health, and am as happy as ’tis possible in the best of Mother’s for my Children, who are six in number, three of whom are Boys. My youngest Son, hath the honor of being named, after your Excellency, is a promising Boy, and very attentive to his Studies. May he prove worthy of so great a name.
If your Excellency may think me worthy, of conferring on me, the Naval Office for this State, or any other Office for which I may be qualified. Your Excellency may be assured of the never failing gratitude of my Family. who have always esteemed you the best of Men. and under God, the Saviour of our Country. At this blessed era, the freeborn Sons of America, behold with transcendant joy, their expectations fulfilled, in the just appointment of your Excellency, to the seat of Empire. May you long continue, to be a blessing, to a grateful people. I have the honor of being, with the most profound respect, Your Excellency’s, Obedient, & very Humble Servant

David Finney


P.S. Colonel Lambert Cadwallader, who I understand, is a Representative, at your Court, for the State of Jersey, will convey to me, such communications, if any, which yr Excellency, may please to honor me with, relative to this business. I have requested the like favor, from Charles Thomson Esquire, late Secretary of Congress.

